DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 4/16/2020.  Claims 18-34 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102017218460, filed on 4/16/2020.

Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted on 5/5/2020 and 10/25/2021 have been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 4/16/2020 have been considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities:
It appears "a transmitter-end message broker 22" is mislabeled as should be labeled using reference number 32 when referring to Figure 4 (Page 29, Line 3).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 18, 20-27, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ferencz (US 20170001653 A1), in view of Hickson (US 20120117172 A1), and in further view of Csaszar (US 20130322232 A1).
9.	Regarding Claim 18, Ferencz teaches a railway automation network, comprising (Ferencz: [0009] "The inventors have recognized that railyard operators seek rapid and efficient delivery of comprehensive status reports, alerts, and other information regarding events that affect rail cars and railyard operations, so that the operators might respond quickly and effectively to railyard conditions. Accordingly, in various embodiments of the present disclosure, a communications and control network [railway automation network] is provided for managing actions performable by a plurality of distributed machines, e.g., remotely controlled locomotives (RCLs) moving in a rail yard, etc."): 
A publish/subscribe system including (Ferencz: [0024] "In one example embodiment in which MQTT is used as the underlying message transport protocol, the agents 120 are subscribed as clients in a publish/subscribe (“pub/sub”) messaging system managed by the broker 136."): 
At least one transmitter-end application configured for publication of messages, at least one transmitter-end message broker… and at least one receiver-end application configured for receipt of messages (Ferencz: [0024] "The broker 136 [transmitter end message broker] receives messages from various software clients in the network 100 that publish messages to various topics [from transmitter end application for publication of messages]. The broker 136 forwards a given published message to those clients subscribed to the topic to which the message is addressed [to receiver end application]. Other components in the example network 100, besides the agents 120, may be subscribed as clients to send and/or receive messages through the broker 136. In the present example embodiment, various user application(s), e.g., the web application 124, report generating applications, event and/or alert tracking applications, etc., may subscribe and/or publish as client(s) to various topics managed by the broker 136.); 
Each said at least one transmitter-end application being linked for communication to said at least one transmitter-end message broker (Ferencz: [0024] "In one example embodiment in which MQTT is used as the underlying message transport protocol [linked for communication], the agents 120 are subscribed as clients in a publish/subscribe (“pub/sub”) messaging system managed by the broker 136 [transmitter end broker]. The broker 136 receives messages from various software clients in the network 100 that publish messages to various topics [from transmitter end application]." Note that in Figure 3, the transceiver end broker is linked for communication with the agents [transmitter end application].); 
Said at least one transmitter-end message broker being configured to map a message published by said at least one transmitter-end application based on a subject specified in said message onto said at least two network paths (Ferencz: [0025] and [0032] "In various embodiments, subscriber topics and subtopics are used to separate different types of message [map message based on subject specified in message] traffic into different traffic channels [onto network paths]. For example, in the network 100, a MQTT topic schema (e.g., topic/subtopic/subtopic) is used for managing delivery of, and response to, messages."  Also, "In the present example embodiment, the “Namespace” subtopic in a given message operates to direct that message into one of three channels: a “status” channel, a “data” channel, or an “alert” channel. (A “control” channel may also be provided in various embodiments and reserved for network control functions.)."  Also, "The broker 136 automatically converts an incoming MQTT message from an agent 120 into an outgoing message in accordance with, e.g., the Representational State Transfer (REST) style. The broker 136 forwards the reformatted messages to appropriate clients of the pub/sub messaging system.");Page 4 of 10Docket No. 2017P20153Application No. PCT/EP2018/075078Prel. Amdt. dated April 14, 2020 
Said at least two network paths configured to transfer said message simultaneously over said at least two network paths to said at least one receiver- end message broker (Ferencz: [0021] and [0027] "The engine 104 sends (e.g., pushes, etc.) at least some of the raw data to one or more user applications. In various embodiments, including the example network 100, the user application(s) include a web application 124, e.g., whereby a railcar operator may monitor rail yard events and conditions at a plurality of rail yards."  Also, "In some embodiments, the user application 124 registers with the engine 104 and requests raw data from a given node 108. The given node 108 sends the data in a message to the engine 104, which sends the data, via a RESTful call, to the application 124 [transfer message to receiver end application]. In such embodiments, the application 124 is capable of decoding the raw data, received in real time by the user application 124, for display and/or other uses.").
Ferencz fails to explicitly teach at least one receiver-end message broker, at least two redundant, at least partly physically independent network paths of the railway automation network; and each said at least one receiver-end application being linked for communication to said at least one receiver-end message broker; and said at least one receiver-end message broker being configured to transfer said message to said at least one receiver-end application.  However, Ferencz teaches a broker and network path of the railway automation network (Ferencz: [0023] and [0031] "In some embodiments, messages communicated between the agents 120 and broker 136 are in accordance with one of several possible message communication protocols, e.g., MQTT (Message Queuing Telemetry Transport,) WebSockets, or other method that allows the sending of a structured message of bytes from one node to at least one and possibly more than one node."  Also, "The broker 136 automatically converts an incoming MQTT message [network paths] from an agent 120 into an outgoing message in accordance with, e.g., the Representational State Transfer (REST) style. The broker 136 forwards the reformatted messages to appropriate clients of the pub/sub messaging system.").  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include additional brokers such as the receiver end broker and two redundant network paths since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	Also, in the same field of endeavor, Hickson teaches at least one transmitter-end application configured for publication of messages, at least one transmitter-end message broker, at least one receiver-end message broker, and at least one receiver-end application configured for receipt of messages (Hickson: [0004] "A typical publish/subscribe environment has a number of publisher applications [transmitter end application] sending messages to a number (potentially a very large number) of subscriber applications [receiver end application] located on remote computers across the network. Publish/subscribe solutions typically include one or more message brokers [transmitter end message broker and receiver end message broker] located at a communications hub via which the publishers and subscribers communicate. In this case, the subscribers notify the broker(s) of the message types they wish to receive and this information is stored at the broker. Publishers send their messages to the broker, which compares the message type (for example, checking message header topic fields or checking message content) with its stored subscriber information to determine which subscribers the message should be forwarded to. "); 
And each said at least one receiver-end application being linked for communication to said at least one receiver-end message broker; and said at least one receiver-end message broker being configured to transfer said message to said at least one receiver-end application (Hickson: [0011] and [0071] "In a first aspect of the present invention, there is provided a method of communication in a publish/subscribe environment in which publisher application programs send messages to subscriber application programs via one or more message brokers [application linked in communication with message broker], the method comprising the following steps: responsive to receipt of a published message at a message broker, referring to characteristics of the received message and subscriber-specified quality of service requirements to determine an appropriate quality or service for onward transmission of the message; selecting a communication protocol in accordance with the determined quality of service; and transmitting the message [transfer message to receiver end application] using the selected communication protocol."  Also, "It should be noted that, for persistent messages, the publisher application should have sent the message to the first broker under transactional control. In that case, the broker network is required to store the message in a queue until it can be forwarded on to the destination application under transactional control (unless the administrator-defined quality of service policy says otherwise). To maintain the quality of service across all network links, transactional delivery is thus required between the first and second brokers.").
Ferencz and Hickson are considered to be analogous to the claim invention because they are in the same field of a message delivery system.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferencz to incorporate the teachings of Hickson to include a receiver end broker because it provides the benefit of filtering and formatting data before forwarding the messages to subscribers.  Additionally, the additionally brokers provides the added benefit of increased scalability and reliability for multi broker systems to have messages forwarded with acceptable performance.
Ferencz and Hickson fails to explicitly teach at least two redundant, at least partly physically independent network paths of the railway automation network.  However, Ferencz teaches network path of the railway automation network (Ferencz: [0023, previously cited] and [0031, previously cited]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include two redundant network paths since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Also, in the same field of endeavor, Csaszar teaches at least two redundant, at least partly physically independent network paths of the railway automation network (Csaszar: [0027] "Both MoFRR and MRT implement a live-live multicast protection technique, where a dual joining node receives the same multicast stream [redundant, independent network paths] from both the primary and secondary paths. The live-live multicast protection technique incurs double bandwidth consumption in a failure-free scenario, as the network traffic continuously consumes bandwidth on both primary and secondary paths." Note a skilled practitioner would recognize that the multicast stream is transferred simultaneously.).
Ferencz, Hickson, and Csaszar are considered to be analogous to the claim invention because they are in the same field of message delivery systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferencz and Hickson to incorporate the teachings of Csaszar to include at least two redundant network paths because it provides the benefit of increased redundancy, which also increases the reliability of the network for communication.	
10.	Regarding Claim 20, Ferencz, Hickson, and Csaszar remains as applied above in Claim 18, and further, Csaszar teaches said at least one receiver-end message broker is configured to discard duplicates of said message received because of a redundant transfer of said message (Csaszar: [0028] and [0062] "To prevent duplicate packets being forwarding to the end user, a dual-joining node only accepts packets from one of the UMHs at a time in a network operating in the live-live protection mode."  Also, "A branch node (at the transmitting side) that operates in a live-live mode has unblocked outgoing interfaces to its primary and secondary downstream neighbors, causing duplicated multicast data traffic to flow on the secondary path. The corresponding merge node (at the receiving side) has a blocked incoming interface to the secondary UMH to prevent receipt of the duplicated traffic [discard duplicates of message] as long as there is no failure... As a result, multicast duplication is avoided and multicast bandwidth consumption is optimized." Note that a skilled practitioner would recognize that duplicated data is inherently redundant.).  
11.	Regarding Claim 21, Ferencz, Hickson, and Csaszar remains as applied above in Claim 18, and further, Hickson teaches said message brokers are connected for communication with one another by using pre-configured multicast groups for exchanging administration data (Hickson: [0014], [0015], and [0047] "In preferred embodiments of the invention, brokers notify their connected brokers [message brokers are connected] about the status of their connections to other brokers in the network and/or the status of those brokers (active or failed) and/or which registered subscribers are currently connected. This information can be used to determine which subset of brokers and subscribers [multicast groups] is currently accessible via which links."  Also, "Whether, when and how to reduce or override requested qualities of service may be managed as an administrator-defined quality of service policy for the broker. The quality of service reduction policy may be topic-specific as well as subscriber-specific ..."  Also, "Each message broker contains one or more connection managers 60 which keeps the broker informed of the status of each of its connections 70 [administration data] to the other message brokers [message brokers are connected for communication with each other]. This information can be used by the broker for route selection, but in particular can be combined with the aggregate quality of service requirement information to determine which of the currently available connections can be used to satisfy specified quality of service requirements and which specified quality of service requirements are relevant to the currently connected set of brokers and subscribers. Additional information on further downstream connections and/or subscription state may also be passed to the brokers for further filtering of which subset of quality of service requirements are applicable to the current set of connected brokers and subscribers.").  
12.	Regarding Claim 22, Ferencz, Hickson, and Csaszar remains as applied above in Claim 18, and further, Csaszar teaches a connectionless protocol or User Datagram Protocol being used as a transport protocol for transfer of said message (Csaszar: [0056] "A DFNP is easy to recognize by recipient nodes. In one embodiment, either a special IP protocol value (e.g., in the IP header) or a specially allocated User Datagram Protocol (UDP) [used as transport protocol for message] port number can be used for distinguishing DFNPs from regular data packets [message] in the multicast stream.).  
13.	Regarding Claim 23, Ferencz, Hickson, and Csaszar remains as applied above in Claim 18, and further, Ferencz teaches said at least one transmitter-end application is configured to publish a message including selection criteria formed as a subject and a code identifying said at least one transmitter-end application as a respective identity unique within the railway automation network (Ferencz: [0025], [0026], and [0027] "In various embodiments, subscriber topics and subtopics [selection criteria formed as a subject] are used to separate different types of message traffic into different traffic channels. For example, in the network 100, a MQTT topic schema (e.g., topic/subtopic/subtopic) is used for managing delivery of, and response to, messages. “Namespace” subtopics are used to direct communications between node agents 120 and the engine 104  [publish message from transmitter end application]."  Also, "...“NodeID” [unique identity code for transmitter end applications] identifies a node sending or receiving the message, and one or more “MethodName” subtopics indicates one or more functions relating to use(s) for a data payload included in the message."  Also, "In some embodiments, the user application 124 registers with the engine 104 and requests raw data from a given node 108. The given node 108 sends the data in a message to the engine 104 [publish message from transmitter end application], which sends the data, via a RESTful call, to the application 124. In such embodiments, the application 124 is capable of decoding the raw data, received in real time by the user application 124, for display and/or other uses.").  
14.	Regarding Claim 24, Ferencz, Hickson, and Csaszar remains as applied above in Claim 18, and further, Ferencz teaches said at least one transmitter-end application is configured to publish a message including a domain identification through which a plurality of said transmitter-end applications are identified as belonging together (Ferencz: [0019] and [0027] "In the present example embodiment, a client adapter 118 is provided for each of a plurality of organizations operating non-native locomotives, and each client adapter 118 includes a plurality of agents 120, one agent 120 per locomotive. In various embodiments, various numbers of client adapters and/or agents could be provided and/or distributed among non-native locomotives."  Also, "In some embodiments, the agents 120 are implemented as WebSocket clients attached to a WebSocket server embedded in the engine 104. Messages are sent as point-to-point communication between the agents and engine [publish message from transmitter end application] beginning with a binary header with a common format that defines, among other information, an “Organization” such as the rail operator representing the locomotive [domain identification, transmitter end application identified as being together], a “Namespace” indicating the message type or channel, and a “MethodName” containing one or more functions relating to use of the payload contained in the remainder of the binary message." Note a skilled practitioner would recognize that an organization is a group that belongs together.).  
15.	Regarding Claim 25, Ferencz, Hickson, and Csaszar remains as applied above in Claim 18, and further, Hickson teaches said transmitter-end message broker is configured to transfer said message… over each of said network paths to said at least one receiver- end message broker (Hickson: [0035], [0036], and [0084] "The message queuing inter-program communication support provided by the MQSeries products enables each application program to send messages to the input queue of any other target application program and each target application can asynchronously take these messages from its input queue for processing. This achieves delivery of messages between application programs which may be spread across a distributed heterogeneous computer network, without requiring a dedicated logical end-to-end connection between the application programs, but there can be great complexity in the map of possible interconnections between the application programs."  Also, "Message brokering capabilities can then be provided at the communications hub to provide intelligent message routing [transmitter end message broker transfers message] and integration of applications. Message brokering functions typically include the ability to route messages intelligently according to business rules and knowledge of different application programs' information requirements, using message `topic` information contained in message headers, and the ability to transform message formats using knowledge of the message format requirements of target applications or systems to reconcile differences between systems and applications."  Also, "The queuing of an input message on that input queue initiates execution of the message flow on the queued message. The message is then propagated to the target nodes [send to receiver end message broker] of the connectors originating from the output terminal of the input node.").  
	Ferencz and Hickson fails to explicitly teach the transmitter-end message broker is configured to transfer said message multiply offset in time over each of said network paths.
	However, in the same field of endeavor, Csaszar teaches the transmitter-end message broker is configured to transfer said message multiply offset in time over each of said network paths (Csaszar: [0027] and [0045] "Both MoFRR and MRT implement a live-live multicast protection technique, where a dual joining node receives the same multicast stream [network paths] from both the primary and secondary paths. The live-live multicast protection technique incurs double bandwidth consumption in a failure-free scenario, as the network traffic continuously consumes bandwidth on both primary and secondary paths."  Also, "In a scenario, the node upon receiving the DFNP from its primary path can wait for a predetermined amount of time [multiply time offset over network paths] to see if it will receive another DFNP from its secondary path. If another DFNP is received from the secondary path, the node does not need to unblock the secondary path because the unblocking cannot remedy the failure.").
Ferencz, Hickson, and Csaszar are considered to be analogous to the claim invention because they are in the same field of message delivery systems .  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferencz and Hickson to incorporate the teachings of Csaszar to transfer a message multiply offset in time because it provides the benefit over each network path because it provides the benefit of increased redundancy to reduce failure of communication.
16.	Regarding Claim 26, Ferencz, Hickson, and Csaszar remains as applied above in Claim 18, and further, Ferencz teaches at least one of said applications is provided redundantly (Ferencz: [0021] "Each node 108 and client adapter 118 includes a software agent 120 configured to communicate with the engine 104. In the present example embodiment, nodes 108 and/or client adapters 118 [redundant applications] may provide raw data from various data sources, e.g., RCL speed sensors, brake sensors, etc. In various implementations and as further described below, the node agents 120 send (e.g., push, etc.) the raw data provided by the nodes 108 and/or client adapters 118 to the engine 104. The engine 104 sends (e.g., pushes, etc.) at least some of the raw data to one or more user applications. In various embodiments, including the example network 100, the user application(s) include a web application 124, e.g., whereby a railcar operator may monitor rail yard events and conditions at a plurality of rail yards."  Also note that it would have been obvious to one having ordinary skill in the art at the time of the invention to include redundant applications since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.).  
17.	Regarding Claim 27, Ferencz teaches a method for transferring messages in a railway automation network, the method comprising the following steps (Ferencz: [0009] "The inventors have recognized that railyard operators seek rapid and efficient delivery of comprehensive status reports, alerts, and other information regarding events that affect rail cars and railyard operations, so that the operators might respond quickly and effectively to railyard conditions. Accordingly, in various embodiments of the present disclosure, a communications and control network [railway automation network] is provided for managing actions performable by a plurality of distributed machines, e.g., remotely controlled locomotives (RCLs) moving in a rail yard, etc."): 
Providing a publish/subscribe system including (Ferencz: [0024] "In one example embodiment in which MQTT is used as the underlying message transport protocol, the agents 120 are subscribed as clients in a publish/subscribe (“pub/sub”) messaging system managed by the broker 136."):
At least one transmitter-end application configured for publication of messages, at least one transmitter-end message broker linked for communication to each at least one transmitter-end application, at least one receiver-end application configured for receipt of messages… (Ferencz: [0024] "The broker 136 [transmitter end message broker] receives messages from various software clients in the network 100 that publish messages to various topics [from transmitter end application for publication of messages]. The broker 136 forwards a given published message to those clients subscribed to the topic to which the message is addressed [to receiver end application]. Other components in the example network 100, besides the agents 120, may be subscribed as clients to send and/or receive messages through the broker 136. In the present example embodiment, various user application(s), e.g., the web application 124, report generating applications, event and/or alert tracking applications, etc., may subscribe and/or publish as client(s) to various topics managed by the broker 136.);
Using the at least one transmitter-end message broker to map a message published by the at least one transmitter-end application, based on a subject specified in the message… (Ferencz: [0025] and [0032] "In various embodiments, subscriber topics and subtopics are used to separate different types of message [map message based on subject specified in message] traffic into different traffic channels [onto network paths]. For example, in the network 100, a MQTT topic schema (e.g., topic/subtopic/subtopic) is used for managing delivery of, and response to, messages."  Also, "In the present example embodiment, the “Namespace” subtopic in a given message operates to direct that message into one of three channels: a “status” channel, a “data” channel, or an “alert” channel. (A “control” channel may also be provided in various embodiments and reserved for network control functions.)."  Also, "The broker 136 automatically converts an incoming MQTT message from an agent 120 into an outgoing message in accordance with, e.g., the Representational State Transfer (REST) style. The broker 136 forwards the reformatted messages to appropriate clients of the pub/sub messaging system.");Page 4 of 10Docket No. 2017P20153Application No. PCT/EP2018/075078Prel. Amdt. dated April 14, 2020
And simultaneously transferring the message over the at least two network paths to the at least one receiver-end message broker (Ferencz: [0021] and [0027] "The engine 104 sends (e.g., pushes, etc.) at least some of the raw data to one or more user applications. In various embodiments, including the example network 100, the user application(s) include a web application 124, e.g., whereby a railcar operator may monitor rail yard events and conditions at a plurality of rail yards."  Also, "In some embodiments, the user application 124 registers with the engine 104 and requests raw data from a given node 108. The given node 108 sends the data in a message to the engine 104, which sends the data, via a RESTful call, to the application 124 [transfer message to receiver end application]. In such embodiments, the application 124 is capable of decoding the raw data, received in real time by the user application 124, for display and/or other uses.").
Ferencz fails to explicitly teach at least one receiver-end message broker linked for communication to each at least one receiver-end application; map a message… onto at least two redundant, at least partly physically independent network paths of the railway automation network; and transferring the message from the at least one receiver-end message broker to the at least one receiver-end application.  However, Ferencz teaches a broker and network path of the railway automation network (Ferencz: [0023] and [0031] "In some embodiments, messages communicated between the agents 120 and broker 136 are in accordance with one of several possible message communication protocols, e.g., MQTT (Message Queuing Telemetry Transport,) WebSockets, or other method that allows the sending of a structured message of bytes from one node to at least one and possibly more than one node."  Also, "The broker 136 automatically converts an incoming MQTT message [network paths] from an agent 120 into an outgoing message in accordance with, e.g., the Representational State Transfer (REST) style. The broker 136 forwards the reformatted messages to appropriate clients of the pub/sub messaging system.").  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include additional brokers such as the receiver end broker and two redundant network paths since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Also, in the same field of endeavor, Hickson teaches at least one receiver-end message broker linked for communication to each at least one receiver-end application (Hickson: [0004] "A typical publish/subscribe environment has a number of publisher applications [transmitter end application] sending messages to a number (potentially a very large number) of subscriber applications [receiver end application] located on remote computers across the network. Publish/subscribe solutions typically include one or more message brokers [transmitter end message broker and receiver end message broker] located at a communications hub via which the publishers and subscribers communicate. In this case, the subscribers notify the broker(s) of the message types they wish to receive and this information is stored at the broker. Publishers send their messages to the broker, which compares the message type (for example, checking message header topic fields or checking message content) with its stored subscriber information to determine which subscribers the message should be forwarded to. ");
And transferring the message from the at least one receiver-end message broker to the at least one receiver-end application (Hickson: [0011] and [0071] "In a first aspect of the present invention, there is provided a method of communication in a publish/subscribe environment in which publisher application programs send messages to subscriber application programs via one or more message brokers [application linked in communication with message broker], the method comprising the following steps: responsive to receipt of a published message at a message broker, referring to characteristics of the received message and subscriber-specified quality of service requirements to determine an appropriate quality or service for onward transmission of the message; selecting a communication protocol in accordance with the determined quality of service; and transmitting the message [transfer message to receiver end application] using the selected communication protocol."  Also, "It should be noted that, for persistent messages, the publisher application should have sent the message to the first broker under transactional control. In that case, the broker network is required to store the message in a queue until it can be forwarded on to the destination application under transactional control (unless the administrator-defined quality of service policy says otherwise). To maintain the quality of service across all network links, transactional delivery is thus required between the first and second brokers.").
Ferencz and Hickson are considered to be analogous to the claim invention because they are in the same field of a message delivery system.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferencz to incorporate the teachings of Hickson to include a receiver end broker because it provides the benefit of filtering and formatting data before forwarding the messages to subscribers.  Additionally, the additionally brokers provides the added benefit of increased scalability and reliability for multi broker systems to have messages forwarded with acceptable performance.
Ferencz and Hickson fails to explicitly teach mapping a message… onto at least two redundant, at least partly physically independent network paths of the railway automation network.  However, Ferencz teaches network path of the railway automation network (Ferencz: [0023, previously cited] and [0031, previously cited]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to include two redundant network paths since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Also, in the same field of endeavor, Csaszar teaches mapping a message… onto at least two redundant, at least partly physically independent network paths of the railway automation network (Csaszar: [0027] "Both MoFRR and MRT implement a live-live multicast protection technique, where a dual joining node receives the same multicast stream [redundant, independent network paths] from both the primary and secondary paths. The live-live multicast protection technique incurs double bandwidth consumption in a failure-free scenario, as the network traffic continuously consumes bandwidth on both primary and secondary paths." Note a skilled practitioner would recognize that the multicast stream is transferred simultaneously.).
Ferencz, Hickson, and Csaszar are considered to be analogous to the claim invention because they are in the same field of message delivery systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferencz and Hickson to incorporate the teachings of Csaszar to include at least two redundant network paths because it provides the benefit of increased redundancy, which also increases the reliability of the network for communication.
18.	Regarding Claim 29, Ferencz, Hickson, and Csaszar remains as applied above in Claim 27, and further, Csaszar teaches using the at least one receiver-end message broker to discard duplicates of the message received because of the redundant transfer of the message (Csaszar: [0028] and [0062] "To prevent duplicate packets being forwarding to the end user, a dual-joining node only accepts packets from one of the UMHs at a time in a network operating in the live-live protection mode."  Also, "A branch node (at the transmitting side) that operates in a live-live mode has unblocked outgoing interfaces to its primary and secondary downstream neighbors, causing duplicated multicast data traffic to flow on the secondary path. The corresponding merge node (at the receiving side) has a blocked incoming interface to the secondary UMH to prevent receipt of the duplicated traffic [discard duplicates of message] as long as there is no failure... As a result, multicast duplication is avoided and multicast bandwidth consumption is optimized." Note that a skilled practitioner would recognize that duplicated data is inherently redundant.). 
19.	Regarding Claim 30, Ferencz, Hickson, and Csaszar remains as applied above in Claim 27, and further, Hickson teaches using pre-configured multicast groups to exchange administration data between the message brokers (Hickson: [0014], [0015], and [0047] "In preferred embodiments of the invention, brokers notify their connected brokers [message brokers are connected] about the status of their connections to other brokers in the network and/or the status of those brokers (active or failed) and/or which registered subscribers are currently connected. This information can be used to determine which subset of brokers and subscribers [multicast groups] is currently accessible via which links."  Also, "Whether, when and how to reduce or override requested qualities of service may be managed as an administrator-defined quality of service policy for the broker. The quality of service reduction policy may be topic-specific as well as subscriber-specific ..."  Also, "Each message broker contains one or more connection managers 60 which keeps the broker informed of the status of each of its connections 70 [administration data] to the other message brokers [message brokers are connected for communication with each other]. This information can be used by the broker for route selection, but in particular can be combined with the aggregate quality of service requirement information to determine which of the currently available connections can be used to satisfy specified quality of service requirements and which specified quality of service requirements are relevant to the currently connected set of brokers and subscribers. Additional information on further downstream connections and/or subscription state may also be passed to the brokers for further filtering of which subset of quality of service requirements are applicable to the current set of connected brokers and subscribers.").   
20.	Regarding Claim 31, Ferencz, Hickson, and Csaszar remains as applied above in Claim 27, and further, Csaszar teaches using a connectionless protocol or User Datagram Protocol (UDP) as a transport protocol for transferring the message (Csaszar: [0056] "A DFNP is easy to recognize by recipient nodes. In one embodiment, either a special IP protocol value (e.g., in the IP header) or a specially allocated User Datagram Protocol (UDP) [used as transport protocol for message] port number can be used for distinguishing DFNPs from regular data packets [message] in the multicast stream.).  
21.	Regarding Claim 32, Ferencz, Hickson, and Csaszar remains as applied above in Claim 27, and further, Ferencz teaches using the at least one transmitter-end application to publish the message including selection criteria formed of a subject and a code identifying the at least one transmitter-end application as a respective identity unique within the railway automation network (Ferencz: [0025], [0026], and [0027] "In various embodiments, subscriber topics and subtopics [selection criteria formed as a subject] are used to separate different types of message traffic into different traffic channels. For example, in the network 100, a MQTT topic schema (e.g., topic/subtopic/subtopic) is used for managing delivery of, and response to, messages. “Namespace” subtopics are used to direct communications between node agents 120 and the engine 104  [publish message from transmitter end application]."  Also, "...“NodeID” [unique identity code for transmitter end applications] identifies a node sending or receiving the message, and one or more “MethodName” subtopics indicates one or more functions relating to use(s) for a data payload included in the message."  Also, "In some embodiments, the user application 124 registers with the engine 104 and requests raw data from a given node 108. The given node 108 sends the data in a message to the engine 104 [publish message from transmitter end application], which sends the data, via a RESTful call, to the application 124. In such embodiments, the application 124 is capable of decoding the raw data, received in real time by the user application 124, for display and/or other uses.").  
22.	Regarding Claim 33, Ferencz, Hickson, and Csaszar remains as applied above in Claim 27, and further, Ferencz teaches using the at least one transmitter-end application to publish the message including aPage 8 of 10Docket No. 2017P20153Application No. PCT/EP2018/075078Prel. Amdt. dated April 14, 2020 domain identification through which a plurality of transmitter-end applications are identified as belonging together (Ferencz: [0019] and [0027] "In the present example embodiment, a client adapter 118 is provided for each of a plurality of organizations operating non-native locomotives, and each client adapter 118 includes a plurality of agents 120, one agent 120 per locomotive. In various embodiments, various numbers of client adapters and/or agents could be provided and/or distributed among non-native locomotives."  Also, "In some embodiments, the agents 120 are implemented as WebSocket clients attached to a WebSocket server embedded in the engine 104. Messages are sent as point-to-point communication between the agents and engine [publish message from transmitter end application] beginning with a binary header with a common format that defines, among other information, an “Organization” such as the rail operator representing the locomotive [domain identification, transmitter end application identified as being together], a “Namespace” indicating the message type or channel, and a “MethodName” containing one or more functions relating to use of the payload contained in the remainder of the binary message." Note a skilled practitioner would recognize that an organization is a group that belongs together.).  
23.	Regarding Claim 34, Ferencz, Hickson, and Csaszar remains as applied above in Claim 27, and further, Hickson teaches using the at least one transmitter-end message broker to transfer the message… to the at least one receiver-end message broker over each of the network paths (Hickson: [0035], [0036], and [0084] "The message queuing inter-program communication support provided by the MQSeries products enables each application program to send messages to the input queue of any other target application program and each target application can asynchronously take these messages from its input queue for processing. This achieves delivery of messages between application programs which may be spread across a distributed heterogeneous computer network, without requiring a dedicated logical end-to-end connection between the application programs, but there can be great complexity in the map of possible interconnections between the application programs."  Also, "Message brokering capabilities can then be provided at the communications hub to provide intelligent message routing [transmitter end message broker transfers message] and integration of applications. Message brokering functions typically include the ability to route messages intelligently according to business rules and knowledge of different application programs' information requirements, using message `topic` information contained in message headers, and the ability to transform message formats using knowledge of the message format requirements of target applications or systems to reconcile differences between systems and applications."  Also, "The queuing of an input message on that input queue initiates execution of the message flow on the queued message. The message is then propagated to the target nodes [send to receiver end message broker] of the connectors originating from the output terminal of the input node.").  
	Ferencz and Hickson fails to explicitly teach using the at least one transmitter-end message broker to transfer the message multiply offset in time… over each of the network paths.
	However, in the same field of endeavor, Csaszar teaches using the at least one transmitter-end message broker to transfer the message multiply offset in time… over each of the network paths (Csaszar: [0027] and [0045] "Both MoFRR and MRT implement a live-live multicast protection technique, where a dual joining node receives the same multicast stream [network paths] from both the primary and secondary paths. The live-live multicast protection technique incurs double bandwidth consumption in a failure-free scenario, as the network traffic continuously consumes bandwidth on both primary and secondary paths."  Also, "In a scenario, the node upon receiving the DFNP from its primary path can wait for a predetermined amount of time [multiply time offset over network paths] to see if it will receive another DFNP from its secondary path. If another DFNP is received from the secondary path, the node does not need to unblock the secondary path because the unblocking cannot remedy the failure.").
Ferencz, Hickson, and Csaszar are considered to be analogous to the claim invention because they are in the same field of message delivery systems .  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferencz and Hickson to incorporate the teachings of Csaszar to transfer a message multiply offset in time because it provides the benefit over each network path because it provides the benefit of increased redundancy to reduce failure of communication.
24.	Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ferencz (US 20170001653 A1), in view of Hickson (US 20120117172 A1), in view of Csaszar (US 20130322232 A1), and in further view of Rabinovitz (US 20110286451 A1)
25.	Regarding Claim 19, Ferencz, Hickson, and Csaszar remains as applied above in Claim 18, and further, Hickson teaches a plurality of said receiver-end message brokers simultaneously receive said message… (Hickson: [0038] "A multi-broker topology may be used to distribute load across processes, machines and geographical locations. When there are a very large number of clients, it can be particularly beneficial to distribute those clients across several brokers to reduce the resource requirements of the brokers, and to reduce the impact of a particular server failing. The scalability and failure tolerance of such multi-broker solutions enable messages to be delivered with acceptable performance when there is a high message throughput or a broker fails. When clients are geographically separated, it can be beneficial to have brokers [receiver end brokers] located local to groups of clients so that the links between the geographical locations are consolidated, and for well-designed topic trees this can result in many messages not having to be sent to remote locations.").
	Ferencz, Hickson, and Csaszar fails to explicitly teach a plurality of said receiver-end message brokers simultaneously receive said message, said plurality of receiver-end message brokers are each assigned to at least two multicast groups, and each of said multicast groups uses one of said network paths.
	However, in the same field of endeavor, Rabinovitz teaches a plurality of said receiver-end message brokers simultaneously receive said message, said plurality of receiver-end message brokers are each assigned to at least two multicast groups, and each of said multicast groups uses one of said network paths (Rabinovitz: [0009], [0049], and [0095] "In some exemplary embodiments, the first address, the second address and the third address are different multicast groups."  Also, "The disclosed subject matter is explained in respect to a single group of recipients. However, the disclosed subject matter may utilized in respect to multiple groups of recipients [multicast groups]. Each group may be handled independently in accordance with the disclosed subject matter."  Also, "The receiving method selector 431 [receiver end broker] may utilize the network availability determinator 436 to select a method of receiving. The method of receiving may be selected between various receiving methods such as for example: receiving data packets sent over different networks and addressed to primary addresses; receiving data packets sent over a single network and addressed to primary and secondary addresses [multicast groups uses one of network paths]; receiving data packets sent over a primary network and addressed to primary address; or the like.").
Ferencz, Hickson, Csaszar, and Rabinovitz are considered to be analogous to the claim invention because they are in the same field of message delivery systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferencz, Hickson, and Csaszar to incorporate the teachings of Rabinovitz to assign brokers to multicast groups for use of one of the network paths because it provides the benefit of sending data in a redundant network to increase the reliability of the communication between networks.
26.	Regarding Claim 28, Ferencz, Hickson, and Csaszar remains as applied above in Claim 18, and further, Hickson teaches simultaneously transferring the message to a plurality of receiver-end messagePage 7 of 10Docket No. 2017P20153Application No. PCT/EP2018/075078Prel. Amdt. dated April 14, 2020 brokers… (Hickson: [0038] "A multi-broker topology may be used to distribute load across processes, machines and geographical locations. When there are a very large number of clients, it can be particularly beneficial to distribute those clients across several brokers to reduce the resource requirements of the brokers, and to reduce the impact of a particular server failing. The scalability and failure tolerance of such multi-broker solutions enable messages to be delivered with acceptable performance when there is a high message throughput or a broker fails. When clients are geographically separated, it can be beneficial to have brokers [receiver end brokers] located local to groups of clients so that the links between the geographical locations are consolidated, and for well-designed topic trees this can result in many messages not having to be sent to remote locations.").
Ferencz, Hickson, and Csaszar fails to explicitly teach simultaneously transferring the message to a plurality of receiver-end messagePage 7 of 10Docket No. 2017P20153Application No. PCT/EP2018/075078Prel. Amdt. dated April 14, 2020 brokers each being assigned to at least two multicast groups, and using one of the network paths for each of the multicast groups.
However, in the same field of endeavor, Rabinovitz teaches simultaneously transferring the message to a plurality of receiver-end messagePage 7 of 10Docket No. 2017P20153Application No. PCT/EP2018/075078Prel. Amdt. dated April 14, 2020 brokers each being assigned to at least two multicast groups, and using one of the network paths for each of the multicast groups (Rabinovitz: [0009], [0049], and [0095] "In some exemplary embodiments, the first address, the second address and the third address are different multicast groups."  Also, "The disclosed subject matter is explained in respect to a single group of recipients. However, the disclosed subject matter may utilized in respect to multiple groups of recipients [multicast groups]. Each group may be handled independently in accordance with the disclosed subject matter."  Also, "The receiving method selector 431 [receiver end broker] may utilize the network availability determinator 436 to select a method of receiving. The method of receiving may be selected between various receiving methods such as for example: receiving data packets sent over different networks and addressed to primary addresses; receiving data packets sent over a single network and addressed to primary and secondary addresses [multicast groups uses one of network paths]; receiving data packets sent over a primary network and addressed to primary address; or the like.").
Ferencz, Hickson, Csaszar, and Rabinovitz are considered to be analogous to the claim invention because they are in the same field of message delivery systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferencz, Hickson, and Csaszar to incorporate the teachings of Rabinovitz to assign brokers to multicast groups for use of one of the network paths because it provides the benefit of sending data in a redundant network to increase the reliability of the communication between networks.

Prior Art
27.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Naylor (US 20160016596 A1)
Ross (US 20140280627 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663